Pearson, C. J.
There has been no such judgment rendered *530against the principals, as is contemplated in the appeal bond j consequently there has been no breach of th.e condition of the ' bond.
The judgment rendered, was simply to fix the amount for the purpose of proving it, as a debt in bankruptcy, as is provided under the 21st section of the Bankrupt Act.
The discharge of the principals^ was a bar to any j udgment against them, except for the purpose above indicated; and that is not the judgment which the sureties undertook to abide by and perform. In short, the bankruptcy of the principals made it impossible for the plaintiff to obtain judgment against them, within the meaning of the appeal bond; and the sureties have not been'fixed with a liability to see the judgment performed, because there is no judgment.
There is error.
Bek Curiam. Venire de novo.